Citation Nr: 0106718	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  99-03 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for residuals of a chest 
cavity injury with retained foreign body, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
February 1975.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1998 rating decision of the New 
Orleans, Louisiana, Department of Veterans (VA), Regional 
Office (RO), which denied entitlement to a disability rating 
in excess of 20 percent for residuals of a chest cavity 
injury with retained foreign body.  The veteran timely 
completed an appeal with respect to this issue.

The RO, inter alia, denied entitlement to service connection 
for chronic obstructive pulmonary disease (COPD) as secondary 
to service-connected residuals of a chest cavity injury with 
retained foreign body in a January 1999 rating decision.

In May 1999, the veteran presented testimony as to both his 
chest cavity and COPD claims at a personal hearing held by 
the Hearing Officer (HO) at the local VARO.  A copy of the 
transcript of that hearing has been associated with the 
claims folder.

During the hearing course, the veteran raised claims of 
entitlement to digestive, respiratory, cervical and right 
shoulder disorder as secondary to service-connected residuals 
of a chest cavity injury with retained foreign body.  See 
Hearing Tr. at 5.  However, these matters have not been 
properly developed, are not inextricably intertwined with the 
issue on appeal, and are hereby referred to the RO for 
appropriate action.  See Kellar v. Brown, 6 Vet. App. 157 
(1994).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (CAVC or Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

However, in view of the facts presented, it is the Board's 
opinion that, before the RO undertakes to re-adjudicate the 
veteran's claims, additional development of the record will 
be required.

i.  Additional Issues for Appellate Consideration

As noted above, the RO denied entitlement to service 
connection for COPD as secondary to service-connected 
residuals of a chest cavity injury with retained foreign body 
in a January 1999 rating decision.  The veteran thereafter 
presented testimony with respect to this issue at a personal 
hearing held by the HO at the local VARO in May 1999.

The Board observes that the hearing testimony, once 
transcribed and certified by the HO, constituted a timely 
"informal" notice of disagreement with respect to the issue 
of entitlement to service connection for COPD as secondary to 
service-connected residuals of a chest cavity injury with 
retained foreign body.  Tomlin v. Brown, 5 Vet. App. 355, 
357-358 (1993).

The CAVC has directed that where an appellant has submitted a 
timely notice of disagreement with an adverse decision and 
the RO has not subsequently issued a statement of the case 
addressing the issue, the Board should remand the issue to 
the RO for issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); and Pond 
v. West, 12 Vet. App. 341, 347 (1999).

During the hearing course, the veteran acknowledged that the 
January 1999 VA examiner related his current COPD to smoking.  
He indicated that he started smoking during basic training.  
See Hearing Tr. at 6.  Consequently, a claim of entitlement 
to service connection for COPD due to tobacco use and/or 
nicotine dependence has also been raised.  Insofar as this 
contention amounts to alternative basis by which service 
connection can be afforded, it would be incumbent upon the RO 
to adjudicate the veteran's smoking claim prior to the 
issuance of any statement of the case with respect to COPD.  
Cf. Harris v. Derwinski, 1 Vet. App. 180 (1991).

ii.  Additional Evidentiary Development of Increased Rating 
Claim

During the hearing course, the veteran testified that he was 
receiving ongoing treatment from a Dr. Davidson.  Although 
the RO subsequently received a statement from Dr. Davidson 
indicating that the veteran was being treated for chest pain 
secondary to old chest wound and scar, chronic and recurrent 
bronchitis, and for lumbar herniated disc, no attempt was 
made to obtain a copy of the pertinent treatment records as 
now required by the VCAA.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his claimed disabilities, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies, to include Dr. 
Davidson.  Efforts to obtain these 
records should also be documented and any 
evidence received in response to this 
request should be associated with the 
claims folder.

2.  The veteran should be issued a 
statement of the case (SOC) on the issue 
of entitlement to service connection for 
COPD.  As this claim has remained open 
and pending, the SOC should discuss all 
the evidence generated since the initial 
claim was filed in August 1997.  
Consideration should be given to all 
theories of service connection for COPD, 
to include as secondary to tobacco use 
and/or nicotine dependence or as 
secondary to service-connected disorder, 
consistent with 38 C.F.R. § 3.310 and the 
CAVC's holding in Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc) (secondary 
service connection may be granted to the 
extent of any increase or aggravation, 
i.e., additional disability, of a 
nonservice-connected disability caused by 
a 
service-connected disorder).

The veteran and his representative must 
also be, and hereby are, notified that a 
timely substantive appeal (VA Form 9) 
must be filed in order to perfect an 
appeal as to his COPD claim, and without 
such the Board will not have 
jurisdiction.



3.  Following completion of the above 
actions, the RO must review the claims 
file and ensure that all other 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), 
01-02 (January 9, 2001) and 01-13 
(February 5, 2001), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

4.  The RO should then re-adjudicate the 
veteran's increased rating claim.  If the 
benefit presently sought on appeal remain 
denied, the appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


